Citation Nr: 1302911	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  06-28 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for headaches, to include as due to exposure to toxic substances.

2.  Entitlement to service connection for a disability manifested by dizzy spells, to include as due to exposure to toxic substances or as secondary to headaches.

3.  Entitlement to service connection for a gastric disorder, to include as due to exposure to toxic substances or as secondary to headaches.

4.  Entitlement to service connection for residuals of stroke, to include as due to exposure to toxic substances or as secondary to headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty with the United States Navy from July 1967 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In February 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In March 2009, July 2010, and March 2012, the Board remanded for further evidentiary development.  

The issues of entitlement to service connection for headaches, a disability manifested by dizzy spells, and the residuals of a stroke are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran has competently and credibly reported that his gastric reflux symptoms began during service and have continued since service.

3.  The Veteran is currently diagnosed with gastroesophageal reflux disease (GERD).


CONCLUSION OF LAW

The criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to the Veteran's service connection claim for a gastric disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service Connection 

The Veteran contends that he first experienced symptoms of his currently-diagnosed GERD during service and has experienced these symptoms continually since service.  He posits that he developed GERD as the result of his in-service exposure to toxic substances.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran's exposure to toxic substances during service has been conceded by VA.  He reports exposure to lead paint and fuel fumes while cleaning fuel cells without adequate ventilation while aboard the U.S.S. Kawishiwi during its numerous Vietnam campaigns.  His exposure is presumed to have occurred, as it occurred while the ship was engaged in combat and is consistent with the circumstances of the Veteran's service.  See March 2009 Board Remand; see also Falk v. West, 12 Vet. App. 402, 406 (1999) ("For, if the minesweeping boat on which the appellant was serving was engaged in combat, then, the appellant was engaged in combat.").

The Veteran's service treatment records do not reference any gastroesophageal complaints; however, he reports that did not seek treatment for these symptoms during service as he was attempting to be stoic.  He states that he rarely voiced any medical complaints or sought medical treatment during or for many years after service.  Rather, the Veteran self-treated his gastroesophageal symptoms by taking nonprescription antacids.

The Veteran is competent to report the onset and continuity of his gastric reflux symptoms, as these symptoms are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  

The Board finds the Veteran's reports to be credible, as his reports are uncontroverted, and he has consistently reported the onset of his gastric symptoms as occurring during service.  The Veteran's credibility is further corroborated by a physician's conclusion that the Veteran was a credible historian and not a malingerer.  See March 1999 Social Security Administration (SSA) functional capacity assessment.

The Veteran's reports are also consistent with the circumstances of his service, as the Veteran's service treatment records are sparse, indicating that he did not seek frequent medical treatment.  The more relaxed evidentiary standards of 38 C.F.R. § 3.304(d) therefore apply, further suggesting the in-service incurrence of the Veteran's initial gastric reflux symptoms.   

The Veteran's reports are therefore accorded great probative value.

In February 2001, the Veteran first sought treatment for his gastric symptoms, which manifested as chest pain, thereby suggesting to the Veteran that he was experiencing cardiac symptoms.  The VA emergent care provider advised the Veteran that his chest pain was most likely a symptom of GERD.  Subsequent treatment records, most recently in 2011, continue to reflect a diagnosis of GERD.

The Veteran was first afforded a VA examination to assess the etiology of his claimed gastric disorder in June 2009.  The 2009 examiner opined that she could not state whether the Veteran's GERD is related to in-service toxic substance exposure without resorting to mere speculation.  

The examiner offered no supporting rationale for this opinion and also failed to address whether the Veteran's GERD developed during service, aside from any causal connection to toxic substances.  The opinion is therefore insufficient and is accorded no probative weight.

A new VA examination and medical opinion were obtained in February 2010.  During this examination, the Veteran once again reported that his gastric symptoms, which he described as heartburn, developed during service.  The 2010 VA examiner opined that it was less likely that not the Veteran's GERD was related to service based on the lack of any documented treatment for or diagnosis of a gastric reflux disorder during service.  

As this medical opinion fails to consider the Veteran's competent, credible reports of the onset and continuity of his gastric reflux symptoms since service, and instead impermissibly relies on the lack of documented treatment during service, this opinion is similarly insufficient and is accorded no probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of medical records to provide a negative opinion).  

Based on the probative, competent, credible reports of the onset and continuity of gastric reflux symptoms since service, service connection for the Veteran's currently-diagnosed gastric disorder of GERD is warranted.  See 38 C.F.R. § 3.303(b), (d).


ORDER

Service connection for GERD is granted.


REMAND

Two of the three VA medical opinions requested by the Board in March 2012 were not obtained.  These medical opinions were requested (1) to explore the relationship between the Veteran's dizzy spells and his in-service complaints of dizziness and (2) to determine whether his dizzy spells and residuals of a stroke were related to his headaches.  

The Veteran's service connection claims for dizzy spells and the residuals of a stroke must be remanded to obtain the previously requested opinions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance). 

With regard to the Veteran's claimed residuals of a stroke, a June 2009 VA medical opinion relates the etiology of the Veteran's cerebellar stroke to his vertebrobasilar insufficiency and atrial fibrillation.  There is no medical evidence of record addressing the etiology of these underlying causes of the Veteran's cerebellar stroke, to include whether these conditions could be related to his in-service toxic substance exposure.  A related medical opinion must be obtained.

With regard to the Veteran's claimed headache disorder, the April 2012 VA medical opinion obtained pursuant to the Board's remand directives addresses the etiology of the Veteran's headaches.  The opinion is insufficient.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

There are two problems with this medical opinion.  

First, the opinion erroneously correlates the onset of the Veteran's headache disorder with his first VA medical treatment for headaches in 2002.  Private records indicate headache treatment as early as 1997, and the Veteran has competently reported the onset of his headache disorder as either occurring during or shortly after service.  See February 2009 Board hearing transcript (reporting the onset of headaches during service); June 2009 VA neurological examination (reporting the onset of headaches shortly after his discharge from service); August 2010 VA neurological examination (reporting the onset of his headaches in 1970, approximately two years after discharge from service); and April 2012 VA headaches examination (reporting the onset of his headaches in 1968, during service).

Second, the opinion fails to explore the effect that the Veteran's presumed in-service toxic substance exposure could have had on the development of his current headache disorder.  

A new VA medical opinion regarding the etiology of the Veteran's current headache disorder must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurology examination.  The claims folder must be reviewed in conjunction with the examination.

(1) The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current headaches are related to any incident of his military service.  The examiner is to specifically consider and address the Veteran's report of the onset of his headaches during or shortly after service and his exposure to toxic substances in service, including fuels, oils, and lead-based paint.  A complete rationale for all opinions expressed must be provided.

(2) The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current dizzy spells are related to any incident of his military service.  The examiner is to specifically consider and address the dizzy spells noted by the Veteran on in-service reports of medical history in June 1967 and July 1967.  A complete rationale for all opinions expressed must be provided.

(3) The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's vertebrobasilar insufficiency and atrial fibrillation, the noted cause of his cerebellar stroke during the June 2009 VA neurological examination, is related to the Veteran's exposure to toxic substances in service, including fuels, oils, and lead-based paint.  A complete rationale for all opinions expressed must be provided.

(4) The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current dizzy spells, gastric disorder and residuals of stroke are caused or aggravated by his headaches.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims for service connection for headaches; followed by the claims on appeal for service connection for dizzy spells and for residuals of stroke.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


